           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

JOEL TORRES                                                PLAINTIFF

v.                       No. 3:18-cv-148-DPM

CENTRAL ARKANSAS MENTOR
SOCIETY, INC., d/b/a Main Street
Pizza of Walnut Ridge; JU AN
CARLOS AGUILAR; and
BRITTANY AGUILAR                                         DEFENDANTS

                               ORDER
     The Court appreciates the supplemental information about the
settlement proceeds, NQ 20. The joint motion to approve the deal, NQ 16,
is granted. All material things considered, the proposed settlement is
fair, reasonable, and adequate. Lynn's Food Stores v. United States, 679
F.2d 1350, 1353 (11th Cir. 1982); see also Melgar v. OK Foods, 902 F.3d
775, 779 (8th Cir. 2018).      The settlement reflects a good-faith
compromise on disputed wage-related facts.         Counsel's fees are
reasonable, too. The complaint will be dismissed with prejudice.
     So Ordered.


                                                     5
                                      D .P. Marshall r.
                                      United States District Judge
